DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim amendments filed on 10/26/2021. As directed by the amendment: claims 13 and 26 have been amended; claims 14-15 are cancelled; and claims 27-33 have been added. Thus, claims 13 and 15-33 are presently pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the Non-Final Office Action on 07/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Daniel Spillman on 11/17/2021.
The application has been amended as follows: 
Claim 13, line 7 is amended as follows:
a distal surface comprising a shuttle protrusion
Claim 13, line 11 is amended as follows:
follower body and relative to the shuttle protrusion
Claim 13, lines 15-17 is amended as follows:
biasedly coupled over the shuttle protrusion and the straight leading surface of the latch protrusion is in contact with the shuttle protrusion
Claim 13, line 18 is amended as follows:
the latch has cleared the shuttle protrusion
Claim 25, lines 2-3 is amended as follows:
cushion includes at least one cushion protrusion contacting the syringe body underneath the syringe body flange, wherein the at least one cushion protrusion
Claim 27, lines 18-19 is amended as follows:
the latch protrusion has cleared the shuttle protrusion and the curved trailing

Allowable Subject Matter
Claim(s) 13 and 16-33 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed automatic injection device.
The closest prior art of record is Adams et al. (US 2014/0236084 A1).
Regarding claim 13, Adams fails to teach among all the limitations or render obvious follower as claimed, which includes the limitation “the cantilevered arm with an end having a latch protrusion, wherein the latch protrusion has a straight leading surface and a curved trailing surface”. Adams teaches the cantilevered arm of the follower however fails to teach the combination of straight leading surface and curved trailing surface. Applicant’s specification provides criticality to the curved trailing surface (Para. 73 “the trailing surface 335 may be curved and the undercut region 215 may be curvilinear to facilitate sliding engagement between both”). Examiner finds no reason to modify the cantilever arm taught by Adams to include these claimed features except improper hindsight reasoning. Claims 16-26 are allowable due to their dependence upon claim 13.
Regarding claim 27, Adams fails to teach among all the limitations or render obvious follower as claimed, which includes the limitation “the latch comprising a latch protrusion, the latch protrusion having a straight leading surface and a curved trailing surface”. Adams does not teach the latch and it’s protrusion as claimed. Applicant’s specification provides criticality to the curved trailing surface (Para. 73 “the trailing surface 335 may be curved and the undercut region 215 may be curvilinear to facilitate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A.I./Examiner, Art Unit 3783 
                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783